Citation Nr: 1641519	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

2.  Entitlement to service connection for granulomas disease.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to June 2008, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's November 2011 substantive appeal included a request to appear at a hearing before the Board by live videoconference.  The requested hearing was scheduled for November 18, 2014.  The Veteran contacted the RO by telephone in October 2014 and withdrew his hearing request.  The Board will therefore proceed with the appeal without a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has reviewed the record maintained in the Veteran's paperless claims processing system files.

The Board notes that the Veteran changed representation during the pendency of this appeal to Dan Curry, Attorney.  The appropriate VA forms are associated with the electronic claims file, and the Board acknowledges this change.

The issues of entitlement to service connection for a respiratory disorder  and for granulomas disease are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's bilateral tinnitus began during service and has continued since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2009, prior to the October 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A.  § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis 

The Veteran asserts that tinnitus is etiologically related to service.  Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, tinnitus, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 
38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

VA records confirm diagnoses of tinnitus.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran claims that his tinnitus is due to military noise exposure to include loudspeakers, generators, Humvees, helicopters, and small arms fire.  The Veteran's DD Form 214 shows that he was a psychological operations specialist.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154 (a).  Accordingly, Hickson element (2) is met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current tinnitus and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was afforded a VA examination in August 2009 in which he reported constant bilateral tinnitus with an onset of when he was serving in Iraq.  He noted military noise exposure to include loudspeakers, generators, Humvees, helicopters, and small arms fire.  The VA examiner did not provide an etiological opinion for the tinnitus as hearing loss was not diagnosed.

The Veteran was afforded a VA examination in July 2011 in which he reported military noise exposure to include operating a Humvee with loudspeakers on top.  The examiner stated that an etiological opinion could not be provided without resorting to speculation as the reported exposure did not also include any acute symptoms or evidence of medical examinations showing some middle ear trauma or signs such as bleeding, etc.  The examiner also stated that hearing protection was provided for the Veteran and would be likely to reduce the volume level below that which would be most likely to cause tinnitus; therefore, the examiner could only speculate if the reported tinnitus existed and was likely caused by the reported exposure to the loud speakers.

In this case, the Veteran contends that service connection is warranted for bilateral tinnitus as he experiences a constant ringing in both ears with an onset since service.  The Board finds the Veteran's statements to be credible lay evidence that his tinnitus symptoms began during service.  While the July 2011 VA examiner stated that it would only be speculation to opine as to whether the reported tinnitus existed and was likely caused by the reported exposure to the loud speakers, the VA examiner appeared to base part of this opinion on the basis that the lay evidence lacked credibility merely because it was unaccompanied by contemporaneous medical evidence.  Therefore, the Board finds that the opinion is limited in probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  The United States Court of Appeals for the Federal Circuit has recently held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309 (a).  Fountain, 27 Vet. App. 258.  In this regard, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and that the Veteran has continually experienced tinnitus since service separation.

The Veteran's credible lay contentions of in-service loud noise exposure and of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303 (a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The Board is of the opinion that additional development is required before the Veteran's claim regarding service connection for a respiratory disorder is decided. 

While the Veteran filed a claim for service connection for bronchitis, VA treatment records show diagnoses of asthma, a diagnosis of infected rhinitis in October 2008, and a diagnosis of allergic rhinitis in November 2008.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a respiratory disability other than bronchitis, the issue of entitlement to service connection for a respiratory disability, other than bronchitis, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a respiratory disability other than bronchitis.  Therefore, the issue must be remanded.

Moreover, the Veteran contends that his respiratory disability is caused by environmental exposures during his service in Southwest Asia.

The Veteran was afforded a VA examination in August 2009 in which he reported no symptoms associated with the respiratory tract.  The examiner diagnosed granulomatous findings on chest x-ray, asymptomatic.

The Veteran was afforded a VA examination in May 2011 in which the examiner diagnosed benign pulmonary granulomas.  The examiner stated that benign granulomas were not uncommon and were frequent, especially in the Midwest.  The examiner stated that there was no specific treatment for these granulated areas of the lung, and there was no evidence of pulmonary complications that arose from the initial manifestation.  The examiner noted that there was no long-term care required other than monitoring chest radiographs as a prevention measure.  The examiner opined that it was more likely than not that granulomas preexisted [service] but were not noticed until later when the Veteran had episodes of acute bronchitis.  The examiner stated that it would be mere speculation to confirm that this was a pre-existing condition as granulomas were not uncommon in the general population and did not require any specific intervention unless symptomatic in consort with co-morbid pulmonary issues, which the Veteran did not have.

The Board finds that an opinion should be obtained on remand as to whether the Veteran has any current respiratory disability that is related to his military service, to include in-service exposure to burn pits.  Therefore, a remand is needed to afford the Veteran a VA examination and medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any appropriate development of the issue of entitlement to service connection for respiratory disability, other than bronchitis, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has alleged exposure to environmental hazards during service in Southwest Asia, to include burn pits. 

The examiner should identify any respiratory disability that has been present during the appeal period.   The examiner should address the previous findings of pulmonary granulomas and indicate whether any current granulomas represent a disability.  

For each respiratory disability identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any environmental exposures therein.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


